                                                           Case 3:20-cv-00246-LRH-WGC Document 17 Filed 04/24/20 Page 1 of 2



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2
                                                           GREENBERG TRAURIG, LLP
                                                       3   10845 Griffith Peak Drive, Suite 600
                                                           Las Vegas, Nevada 89135
                                                       4
                                                           Telephone: (702) 792-3773
                                                       5   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       6   Counsel for Defendants
                                                       7

                                                       8                       IN THE UNITED STATES DISTRICT COURT

                                                       9                 FOR THE NORTHERN DIVISION, DISTRICT OF NEVADA

                                                      10   TOD M. DERICCO,                                   CASE NO. 3:20-cv-00246-LRH-WGC
                                                      11
                                                                                       Plaintiff,            STIPULATION TO SUBSTITUTE
                                                      12                                                     ATTORNEYS
                                                                    v.
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                           C. R. BARD, INC. and BARD PERIPHERAL
                                  Suite 600




                                                      14
                                                           VASCULAR, INC,
                                                      15
                                                                                        Defendants.
                                                      16

                                                      17

                                                      18           Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby
                                                      19   substitute Greenberg Traurig, LLP as counsel of record in this action in place and stead of
                                                      20   Nelson Mullins.
                                                      21           Copies of all future pleadings, orders, notices, records, correspondence should be
                                                      22   served upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith
                                                      23   Peak Drive, Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///
                                                                                                        1
                                                           ACTIVE 49910941v1
                                                           Case 3:20-cv-00246-LRH-WGC Document 17 Filed 04/24/20 Page 2 of 2



                                                       1           The following hereby consent to the above and foregoing substitution of counsel.
                                                       2           DATED this 23rd day of April 2020.
                                                       3           C. R. BARD, INC.                                     BARD PERIPHERAL VASCULAR, INC.
                                                                   Defendant                                            Defendant
                                                       4

                                                       5      By: /s/ Greg A. Dadika                               By: /s/ Greg A. Dadika
                                                       6          Its: Associate General Counsel, Litigation          Its: Associate General Counsel, Litigation

                                                       7           The following hereby consent to the above and foregoing substitution of counsel.
                                                       8           DATED this 23rd day of April 2020.
                                                       9                                                             NELSON MULLINS
                                                      10                                                       By: /s/ Richard B. North, Jr.
                                                      11                                                           RICHARD B. NORTH, JR. ESQ.
                                                                                                                   Atlantic Station
                                                      12                                                           201 17th Street NW, Suite 1700
GREENBERG TRAURIG, LLP




                                                                                                                   Atlanta, Georgia 30363
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                                                                                   Telephone: (404) 322-6155
                                  Suite 600




                                                      14

                                                      15           I am duly admitted to practice in this District. Above substitution accepted.
                                                      16           DATED this 23rd day of April 2020.
                                                                                                                      GREENBERG TRAURIG, LLP
                                                      17

                                                      18                                                       By: /s/ Eric W. Swanis
                                                                                                                   ERIC W. SWANIS, ESQ.
                                                      19                                                           Nevada Bar No. 6840
                                                      20                                                           10845 Griffith Peak Drive, Suite 600
                                                                                                                   Las Vegas, Nevada 89135
                                                      21

                                                      22           Please check oneŶ5HWDLQHGRUƑ$SSRLQWHGE\WKH&RXUW
                                                      23                                                            APPROVED:
                                                      24

                                                      25
                                                                 DATED:        April 24, 2020
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                      26

                                                      27

                                                      28
                                                                                                               2
                                                           ACTIVE 49910941v1
